Citation Nr: 1333588	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  07-35 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of shell fragment wounds of the left posterior chest with retained foreign body, currently evaluated as 20 percent disabling, to include on an extraschedular basis.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

3.  Whether the Veteran's February 7, 2013 written submission regarding the failure on the part of the Regional Office to infer and adjudicate a claim of entitlement to service connection for ischemic heart disease constituted a valid notice of disagreement to the April 2012 rating decision, which granted an increased rating of 30 percent for residuals of shell fragment wounds, left posterior chest with retained foreign body, effective September 24, 2010.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from February 2006 and March 2013 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The February 2006 rating decision denied a disability rating in excess of 10 percent for service-connected residuals of shell fragment wounds of the left posterior chest with retained foreign body, and denied a disability rating in excess of 20 percent for service-connected thoracic spine disability with vertebral wedging.  In October 2009, the RO increased the disability evaluation to 20 percent for service-connected residuals of shell fragment wounds of the left posterior chest with retained foreign body, effective August 2, 2005 (date of claim).  Because the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

When the case was previously before the Board in April 2012, the Board granted an increased rating of 30 percent for residuals of shell fragment wounds of the left posterior chest with retained foreign body, effective September 24, 2010, denied a rating in excess of 20 percent for residuals of shell fragment wounds of the left posterior chest with retained foreign body prior to September 24, 2010, and denied a rating in excess of 20 percent for a thoracic spine disability with vertebral wedging.  The Veteran appealed the denial of a rating in excess of 20 percent for residuals of shell fragment wounds of the left posterior chest with retained foreign body prior to September 24, 2010 to the United States Court of Appeals for Veterans Claims (Court).  In a January 2013, the Court issued an Order granting a Joint Motion for Remand, which served both to vacate the Board's decision denying a rating in excess of 20 percent for residuals of shell fragment wounds of the left posterior chest with retained foreign body prior to September 24, 2010 and remand the issue back to the Board for compliance with the Joint Motion for Remand.  It was specifically noted that the Board's decisions granting an increased rating of 30 percent for residuals of shell fragment wounds of the left posterior chest with retained foreign body, effective September 24, 2010, and denying a rating in excess of 20 percent for a thoracic spine disability with vertebral wedging, were not to be disturbed.

The Veteran also perfected an appeal of a March 2013 rating action which found that the Veteran's February 7, 2013 letter was not a valid notice of disagreement with respect to the April 2012 rating decision granting an increased rating of 30 percent for residuals of shell fragment wounds, left posterior chest with retained foreign body, effective September 24, 2010.  

The Board notes that in the April 2012 Board decision, the Board indicated that although the Court recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the April 2012 decision, the Board also noted that because the issue of entitlement to a TDIU had been adjudicated by the RO in September 2010 and the Veteran did not appeal, the Board found it unnecessary to remand that matter for further action.  

Since the April 2012 Board decision, the Veteran filed a claim of entitlement to a TDIU.  Notably, in March 2013, the Veteran filed a VA Form 21-8940, Application for Increased Compensation Based upon Employability.  In a May 2013 rating decision, the RO listed the issue of entitlement to a TDIU, and indicated that the claim of entitlement to a TDIU was deferred pending "additional development and a VA examination."  Neither the paper claims file nor the Virtual VA claims file contains any VA examinations dated on or after May 2013.  Although development action by the RO, including scheduling the Veteran for an appropriate VA examination, appears to be pending at the current time, the Board properly has jurisdiction of the TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issues of entitlement to an increased rating for residuals of shell fragment wounds of the left posterior chest with retained foreign body, currently rated as 20 percent disabling prior to September 24, 2010, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2012 rating decision, the RO granted an increased rating of 30 percent for residuals of shell fragment wounds of the left posterior chest with retained foreign body, effective September 24, 2010.

2.  On February 7, 2013 the Veteran, through his representative, filed a written submission stating that he was appealing the April 2012 rating decision on the basis that VA failed to infer and adjudicate his claim of entitlement to service connection for ischemic heart disease.

3.  The April 2012 rating decision did not contain an adjudicative determination with respect to a claim of entitlement to ischemic heart disease for which a notice of disagreement could be filed on that issue.

4.  In a May 2013 rating decision, the RO granted service connection for coronary artery disease, and assigned a 30 percent rating, effective August 2, 2005.


CONCLUSION OF LAW

The Veteran's February 7, 2013 written submission regarding the RO's failure to infer and adjudicate a claim of entitlement to service connection for ischemic heart disease did not constitute a valid notice of disagreement to the April 2012 rating decision granting an increased rating of 30 percent for residuals of shell fragment wounds of the left posterior chest with retained foreign body, effective September 24, 2010.  38 C.F.R. §§ 3.105 (e), (i), 19.28, 20.201 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the Veteran's claim regarding the validity of his February 7, 2013 submission as a notice of disagreement is being denied as a matter of law.  In this regard, the United States Court of Appeals for Veterans Claims has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the provisions of the VCAA do not apply.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  As such, no further discussion with respect to the VCAA is required.



Legal Analysis

A notice of disagreement is a written communication from a claimant and his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the Agency of Original Jurisdiction (AOJ).  While special wording is not required, a notice of disagreement must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201 (2012). 

Whether a notice of disagreement is adequate is an appealable issue.  If the claimant and his or her representative protests an adverse determination made by the AOJ with respect to the adequacy of a notice of disagreement, the claimant will be furnished a Statement of the Case.  38 C.F.R. § 19.28.

By an April 2012 rating decision, and an April 2012 notice letter, the RO notified the Veteran that an increased rating of 30 percent was granted for residuals of shell fragment wounds of the left posterior chest with retained foreign body, effective September 24, 2010.  Thereafter, on February 7, 2013, the Veteran submitted a written statement disagreeing with the April 2012 rating decision because of "VA's failure to infer and adjudicate his claim of service connection for [i]schemic [h]eart [d]isease."

However, the Veteran's February 7, 2013 written statement cannot be taken as a valid notice of disagreement as defined by 38 C.F.R. § 20.201.  Simply put, the April 2012 rating decision granting an increased rating of 30 percent for residuals of shell fragment wounds of the left posterior chest with retained foreign body, effective September 24, 2010, was not an adverse determination or any type of action pertaining to any claim of entitlement to service connection for ischemic heart disease.  It only served to grant an increased rating for an entirely different disability.  There can be no disagreement with VA's failure to infer and adjudicate a claim, as no adjudicative determination had occurred with respect to a claim of entitlement to ischemic heart disease in the April 2012 rating decision.  Indeed, the pertinent regulations indicate that adjudicative decisions will be sent to the claimant with a notice letter including information as to how to appeal the decision.  38 C.F.R. § 19.25.  The only decision with which the Veteran could have disagreed with, as instructed by the April 2012 letter, was the assignment of an increased, 30 percent rating for residuals of shell fragment wounds of the left posterior chest with retained foreign body, effective September 24, 2010.  Importantly, the February 7, 2013 letter does not express disagreement with the 30 percent rating assigned for residuals of shell fragment wounds of the left posterior chest with retained foreign body, effective September 24, 2010.

Moreover, in a May 2013 rating decision, the RO granted service connection for coronary artery disease, and assigned a 30 percent rating, effective August 2, 2005.  As such, the benefit the Veteran claims to have been seeking in his February 7, 2013 written statement has been granted.  Therefore, there is no issue to be resolved as it pertains to the April 2012 rating decision.

If the Veteran wishes to file a notice of disagreement with respect to the disability rating or effective date assigned (by the RO in the May 2013 rating decision) for the grant of service connection for coronary artery disease, he is free to do so.

In sum, because the rating action accomplished by the RO in the April 2012 rating decision was not an adverse determination with respect to any claim of entitlement to service connection for ischemic heart disease, the Veteran's February 7, 2013 written submission does not meet the requirements to be accepted as a notice of disagreement with respect to a claim of entitlement to service connection for ischemic heart disease.  Accordingly, his appeal to have it construed as such must be denied.


ORDER

The appeal to find that the Veteran's February 7, 2013 written submission (stating that VA failed to infer and adjudicate a claim of entitlement to service connection for ischemic heart disease) constituted a valid notice of disagreement to the April 2012 rating decision granting an increased rating of 30 percent for residuals of shell fragment wounds of the left posterior chest with retained foreign body, effective September 24, 2010, is denied.


REMAND

The Joint Motion for Remand indicates that the Board did not provide adequate reasons and bases for its determinations that the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected residuals of shell fragment wounds of the left posterior chest with retained foreign body for the time period prior to September 24, 2010, and that an extraschedular rating is not applicable.  

The Board itself cannot assign an extraschedular rating in the first instance.  Therefore, Board must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (hereinafter "C&P") Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of C&P Services (hereinafter "Director") determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd v. Brown, 9 Vet. App. at 96-97 (1996) (stating that once the Board properly refers an extraschedular rating issue to Director of C & P for review, the appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board.").  

The Joint Motion for Remand pointed out that in a June 2008 statement the Veteran indicated that he misses a lot of work due to pain and doctor's appointments.  In addition, the record contains a May 2007 letter from the Veteran which states that the Veteran's life revolves around his pain.  He indicated that his job requires him to do chores that hurt him to the point of taking off work to recuperate.  He also indicated that part of his job requires him to move 50 pound bags of water softener salt and he cannot do this anymore, and he therefore risks termination.  As such, the Board finds that the Veteran has alleged that his residuals of shell fragment wounds of the left posterior chest with retained foreign body markedly interfered with his employment for the time period prior to September 24, 2010, and therefore, referral for extraschedular consideration is warranted.

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

The claims file shows that the Veteran meets the minimum schedular criteria for a TDIU.  Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Board notes that the May 2013 rating decision indicates that the issue of entitlement to a TDIU was deferred pending further development and scheduling of a VA examination.  It does not appear that the VA examination has been accomplished yet.  In February 2013 the Veteran submitted a private vocational assessment directly to the Board.  Although the Veteran waived his right to have such additional evidence initially considered by the RO, the Board finds that the VA examiner who conducts any VA examination scheduled by the RO should review and consider the February 2013 private vocational assessment.  Notably, the private vocational assessment report does not indicate that the Veteran was physically examined or interviewed in person; instead, it appears that Veteran's treatment records were reviewed and the Veteran was interviewed via telephone.

An April 2013 VA treatment record found in the Veteran's Virtual VA claims file indicates that as a result of a motor vehicle accident in January 2012, the Veteran broke his collar bone, which aggravated his shrapnel wounds.  It further indicates that due to limited physical functioning and pain, he was forced to retire early.  The Veteran stated that he has not had any adjustment difficulties, as he had originally planned to retire in August 2013.  

The February 2013 private vocational assessment report notes that the Veteran does not have any transferable skills which would allow him to return to work in a semi-skilled or skilled position that also requires physical demands consistent with sedentary work.  With regard to unskilled sedentary employment (for which it was noted that the Veteran is most qualified), it was noted that such positions are generally found within the production or manufacturing environment, which the private examiner stated was limited where the Veteran resides.  Moreover, it was determined that manufacturing jobs had surely been reduced over the past several years.  It was also noted that manufacturing jobs generally require bilateral fine motor skills and the unimpaired use of bilateral upper extremities.  The medical records and the vocational interview suggested to the private vocational consultant that the Veteran has impairments in one of his upper extremities that would diminish the vocational base of such vocational options.  For example, it was noted that the Veteran is unable to maintain his neck in a flexed position while working from a bench.  Finally, the private vocational consultant stated that the Veteran's episodes of "exacerbating pain" have caused him to have many work day absences.  It was therefore concluded that the Veteran is unable to engage in any form of gainful employment since January 26, 2012.  

Thus, the Board finds that if a VA examination has not already been conducted, a new VA examination is necessary to evaluate whether the Veteran's service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment.  If a VA examination has already been conducted, an addendum opinion is required so that the VA examiner can review and comment on the February 2013 private vocational assessment.

Accordingly, the case is REMANDED for the following action:

1.  To the extent that a VA examination for the below purposes has not been performed, the RO/AMC must schedule the Veteran for a general medical examination to ascertain the impact of all of his service-connected disabilities on his employability. 

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in Virtual VA.  The examiner is asked to confirm whether paper and/or electronic records were available for review. 

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (i.e., a 50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation. 

The examiner must review and comment on the February 2013 private vocational assessment.  The examiner is also requested to review and comment on the April 2013 VA treatment record which notes that the Veteran was forced to retire early due to a car accident which caused injuries that aggravated his service-connected residual of shell fragment wounds of the left posterior chest with retained foreign body.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  If a VA examination (described above) has already been conducted, the claims file, to include a copy of this remand should be forwarded to the VA examiner in order to obtain an addendum opinion after the examiner has an opportunity to review the February 2013 private vocational assessment.

The examiner should note that the private vocational assessment has been reviewed and comment on the findings of the February 2013 private vocational consultant.

The examiner should then provide the same opinion requested in number 1 above.

If the original VA examiner is unavailable, the requested opinion should be obtained from another qualified examiner.  Should an additional VA examination be required, one should be scheduled.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Refer to the Director of the Compensation and Pension Service the Veteran's claim of entitlement to a rating in excess of 20 percent for service-connected residuals of shell fragment wounds of the left posterior chest with retained foreign body prior to September 24, 2010 based upon extraschedular consideration under 38 C.F.R. § 3.321(b).

5.  Thereafter, the RO should readjudicate the claim of entitlement to a TDIU and whether entitlement to a rating in excess of 20 percent for service-connected residuals of shell fragment wounds of the left posterior chest with retained foreign body prior to September 24, 2010 based upon extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), is warranted.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


